Title: 13th.
From: Adams, John Quincy
To: 


       Captain Wyer was in the office this afternoon, a couple of hours; very zealous for the new Constitution. Was desirous of having a town-meeting, to instruct their representatives upon the occasion. Quite enthusiastic, and so are many other people. This afternoon I went, and requested the favor of waiting upon Miss Jones, to the ball next monday; she will go if her health will permit. Little pass’d the evening with me. There was a very brilliant northern light.
      